Securities and Exchange Commission Washington, D.C. 20549 Form N-8A Notification of Registration Filed Pursuant to Section 8(a) of the Investment Company Act of 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Incapital Unit Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 200 South Wacker Drive Suite 3700 Chicago, IL60606 Telephone Number (including area code):(312) 379-3700 Name and Address of agent for service of process: Brandon L. Klerk 200 South Wacker Drive Suite 3700 Chicago, IL60606 Check appropriate box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes o No x Other Information Item 1.Exact Name of Registrant Incapital Unit Trust Item 2.Name of state under the laws of which registrant was organized or created and the date of such organization or creation. State of New York Item 3.Form of organization of registrant. Trust Item 4.Classification of registrant. Unit Investment Trust Item 5.If registrant is a management company: (a) state whether registrant is a “closed-end” company or an “open-end” company; (b) state whether registrant is registering as a “diversified” company or a “non-diversified” company. Not Applicable Item 6.Name and address of each investment adviser of registrant. None Item 7.If registrant is an investment company having a board of directors, state the name and address of each officer and director of registrant. Not Applicable Item 8.If registrant is an unincorporated investment company not having a board of directors: (a)state the name and address of each sponsor of registrant; Incapital LLC 200 South Wacker Drive Suite 3700 Chicago, IL60606 2 (b) state the name and address of each officer and director of each sponsor of registrant; Officers: John Radtke, Chief Executive Officer 1800 North Military Trail Suite 400 Boca Raton, FL 33431 Phillip Johnson, President, Treasurer and Chief Operating Officer 200 South Wacker Drive Suite 3700 Chicago, IL60606 Steven Hartman, Managing Director 200 South Wacker Drive Suite 3700 Chicago, IL60606 Jason Wilson, Executive Director 1800 North Military Trail Suite 400 Boca Raton,FL33431 A. Brad Busscher, General Counsel 200 South Wacker Drive Suite 3700 Chicago, IL60606 Thomas Belka, Controller 200 South Wacker Drive Suite 3700 Chicago, IL60606 Joseph Rickard, Chief Technology Officer 200 South Wacker Drive Suite 3700 Chicago, IL60606 Joseph Novak, Chief Administrative Officer and Secretary 200 South Wacker Drive Suite 3700 Chicago, IL60606 3 Brandon Klerk, Chief Compliance Officer 200 South Wacker Drive Suite 3700 Chicago, IL60606 Directors: None (c)state the name and address of each trustee and each custodian of registrant. To be determined Item 9. (a) State whether registrant is currently issuing and offering its securities directly to the public. No (b)If registrant is currently issuing and offering its securities to the public through an underwriter, state the name and address of such underwriter. Not Applicable (c)If the answer to Item 9(a) is “no” and the answer to item 9(b) is “not applicable,” state whether registrant presently proposes to make a public offering of its securities. Yes (d)State whether registrant has any securities currently issued and outstanding. No (e)If the answer to Item 9(d) is “yes,” state as of a date not to exceed ten days prior to the filing of this notification of registration the number of beneficial owners of registrant’s outstanding securities (other than short-term paper) and the name of any company owning 10 percent or more of registrant’s outstanding voting securities. Not Applicable Item 10.State the current value of registrant’s total assets. Not Applicable 4 Item 11.State whether registrant has applied or intends to apply for a license to operate as a small business investment company under the Small Business Investment Act of 1958. No Item 12.Attach as an exhibit a copy of the registrant’s last regular periodic report to its securityholders, if any. Not Applicable 5 Pursuant to the requirements of the Investment Company Act of 1940, the Sponsor of the registrant has caused this notification of registration to be duly signed on behalf of the registrant in the City of Chicago and State of Illinois on the 11th day of July, 2011. Incapital Unit Trust By:Incapital LLC, Sponsor By /s/ Phillip Johnson Name: Phillip Johnson Title: President Attest: By: /s/ Joseph Novak Name:Joseph Novak Title: Secretary 6
